DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 6/30/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 3-10, 15-17, 19-22 and added new claims 23 and 24. Claims 21 and 22 remain withdrawn as per a previous restriction requirement and claim 24 is withdrawn as per the restriction requirement set forth below.  Claims 1, 3-11, 13-17, 19-20, 23 are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the previously filed and examined invention (Invention I – claims 1, 3-11, 13-17, 19-20, and 23) are drawn to an optomechanical system for absorbing light or emitting light and requires one or more guiding elements being arranged in such a way that the relative position of the at elast one optical layers and the substrate can be accurately adjusted by the shifting mechanism.  The newly presented Invention (Inveiton II – claim 24) requires the at least one of the optical layers of the optical arrangement being constrained against rotation relative to the one or more translation elements such that the relative position of the at least one of the optical layers of the optical arrangement and the substrate can be accurately adjusted by the shifting mechanism while .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-17, 19-20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
As to claim 1, the newly presented limitation requiring “wherein an actuator is disposed between the one or more translation elements and a side wall of the static frame element, said actuator being configured to push or pull the one or more translation elements” is not supported by the originally filed disclosure.  Figure 2 shows a configuration in which there are more than one translation elements (65) and the actuator (25) is shown between one of the translation elements and the static wall.  Not only is it unclear as to how one actuator is intended to be between two translation elements and a static wall, it also lacks written description in the originally filed disclosure.  The claims stand rejected as previously presented prior to the 112 rejection.
	Regarding claims 3-11, 13-17, 19-20, and 23, these claims depend from claim 1 and are rejected on the same grounds as presented above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 13-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerritsen (FR 2948818, cited in PCT application search report, English machine translation provided – citations made in regard to translation document provided).
As to claim 1, Gerritsen is directed to an optomechanical system for absorbing light or emitting light (Figure 2), comprising: 
A static frame element (62), 
An optical arrangement comprising one or more optical layers capable of capturing incident light and transmitting transmitted light, wherein the optical arrangement is arranged to be able to capture the incident light from within and outside of the static frame element (optical devices, 3 and plate 4; Figure 7-9), 
A light absorbing substrate with a plurality of light absorbing elements capable of absorbing transmitted light (cells, 2), 
A shifting mechanism configured to move at least one of the optical layers of the optical arrangement relative to the light absorbing substrate (optical devices are able to move in the plate; translation page 2, paragraph 10), 
Wherein the shifting mechanism is arranged to move at least one of the layers of the optical arrangement or substrate translationally relative to the static frame element, through one or more translation elements in such a way that the transmitted light can be optically absorbed in the substrate (sliding optical configuration using 7 and 8; see page 2, paragraph 10 to page 3, paragraph 1), 
Wherein the shifting mechanism further comprising one or more guiding elements, in such a way that the elements are capable of limiting the degrees of freedom of the element (sliding with rollers and rails, 7 and 8 necessarily limited degrees of freedom); and
Wherein the one or more guiding elements capable of limiting degrees of freedom are arranged with a relative position of the optical arrangement and light absorption substrate can be adjusted by the mechanism to avoid or minimize rotations (p2, para 10 to p3, para 3; rollers and rails 7 and 8).
Regarding claim 3, the prior art teaches the optical arrangement being attached to the front side of the static frame element, forming together a closed box which surrounds completely the light absorbing/emitting substrate and the shifting mechanism (62 attaches to front and rear plates; abstract and Figure 1).
Regarding claim 4, the reference teaches the optical arrangement incorporating a venting system to prevent excessive pressure build up within the closed space (an inherent venting system is included by way of the device of the prior art not being hermetically sealed – without an airtight seal, the configuration necessarily allows for venting).
Regarding claim 5, the prior art teaches the guiding element being attached between the static frame element and first translation element (see configuration in Figure 1 and 11).
Regarding claim 6, the prior art teaches the system further comprising a guiding module comprising a first guiding element, second guiding element, static attachment element, intermediate translation element and mobile attachment element wherein the guiding module is arranged to first guiding element being attached between static attachment that is bound to static frame and intermediate translation element wherein the second guiding element is arrangement along an axis perpendicular to the first pair of guiding elements, and attached between the intermediate translation element and the mobile attachment element bound to the translation element (slider, 7; rails 8; guiding elements 5 and 4, 610, 611; Figure 7-9 show sliding movement).
Regarding claim 7, the reference teaches at least one of the guiding elements being a flexible guiding element (as every material and every component has some degree of flexibility – even a 
Regarding claim 8, the reference teaches the system comprising one or more sliders arranged between the light absorbing substrate and the optical arrangement (sliders/rollers, 7; rails, 8; guide 5, number of components a matter of design choice).
Regarding claim 9, the reference teaches the system comprising sliding pads between a slider and surface they slide on (Figure 11).
Regarding claim 10, the reference teaches the substrate being directly attached to the optical arrangement by means of guiding element (Figure 1 and 2; cells 2 attached to plate 4).
Regarding claim 11, the reference teaches the optical arrangement comprising at least one optical layer (plurality of optical elements, 3 and 610) (two bonded optical layers is an optional limitation and claim is met as noted herewith).
Regarding claim 13, the reference teaches the optical elements being reflective or refractive (610 are Fresnel lenses; page 4, paragraph 2).
Regarding claim 14, the reference teaches the optical elements being coated with reflective coating (page 3, para 10-11).
Regarding claim 15, the reference teaches the light absorbing element being a solar cell (abstract).
Regarding claim 16-17, the reference teaches the translation element of the shifting mechanism comprising at least one actuator and a control system such that at least one optical layer of the optical arrangement can be moved in one or more degree of freedom (electronic control circuit with remote control to control sliding; page 3, para 12 necessarily comprises actuator).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerritsen (FR 2948818, cited in PCT application search report, English machine translation provided – citations made in regard to translation document provided), as applied to claim 1 above.
Regarding claim 19, Applicant is directed above for a full discussion of Gerritsen as applied to claim 1.  The prior art teaches minimum, maximum, and intermediate locations of the translation element and teaches an electronic control circuit and remote control to control the translation (page 3, para 12 and page 3, para 5-6).  The reference teaches the locations to relate to maximum, minimum, and intermediate levels of incident/transposed light, and thus the inclusion of a feedback control loop would have been well within purview of a skilled artisan at the time the invention was filed.  The use of a feedback control loop in the instant invention where the control and feedback are well known and well understood (translation movement of the optical elements to adjust the light) is known to the artisan for an automated control system over the cited remote control system.
Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. Applicants arguments are directed to the newly presented limitation that is not supported by the originally filed disclosure (see full discussion in 112 rejection heading above).  The arguments are not persuasive as the amendments are not supported in the disclosure.  The claims stand rejected as previously presented in the prior office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726